Citation Nr: 0913978	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for Sjögren's Syndrome manifested by joint 
arthralgias.

2.  Entitlement to a disability rating in excess of 10 
percent for Sjögren's Syndrome manifested by dry eyes, 
decreased tear film, and punctate staining.

3.  Entitlement to an effective date earlier than April 26, 
2004, for the award of a 10 percent disability rating for 
Sjögren's Syndrome manifested by joint arthralgias.

4.  Entitlement to an effective date earlier than April 26, 
2004, for the award of a 10 percent disability rating for 
Sjögren's Syndrome manifested by dry eyes, decreased tear 
film and punctate staining.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to October 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues relating to increased disability ratings for the 
Veteran's manifestations of her service-connected Sjögren's 
Syndrome and an earlier effective date for the award of 10 
percent for her eye manifestations of her service-connected 
Sjögren's Syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

On and after October 10, 2003, the Veteran's joint 
manifestations of her Sjögren's Syndrome required continuous 
medication for control.


CONCLUSION OF LAW

The criteria for an effective date of October 10, 2003, for 
the award of a 10 percent disability rating for service-
connected Sjögren's Syndrome manifested by joint arthralgias 
are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.158, 3.160 
and 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of an award of increased compensation can be 
the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also, Hazan v. 
Gober, 10 Vet. App. 511 (1997).  The award of an increased 
rating should normally be effective either on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

Initially the Board notes that service connection for 
Sjögren's Syndrome was granted in an October 2003 rating 
decision issued by the RO in November 2003.  The Veteran has 
alleged that she never received that decision.  (See 
statements submitted in April 2004, January 2005 and March 
2005.)

There is a presumption of regularity that applies to official 
acts, and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, the 
rating decision was sent to the address that the Veteran 
identified in her initial claim for service connection as her 
post-service forwarding mailing address.  There is no 
evidence showing that the rating decision was returned by the 
United States Postal Service as undeliverable.  The only 
evidence of non-receipt of this rating decision is the 
Veteran's own statements, which are insufficient to 
constitute clear evidence to overcome the presumption of 
regularity.  Therefore the presumption of regularity applies 
to the notice to the Veteran of the October 2003 rating 
decision.  

Furthermore, the Veteran's statements cannot be construed as 
a Notice of Disagreement because they either fail to express 
disagreement with the October 2003 rating decision or were 
filed later than year after its issuance in November 2003.  
Concerning this, a written communication from a claimant or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result will constitute a Notice of Disagreement.  38 C.F.R. § 
20.201. While special wording is not required, the Notice of 
Disagreement must be in writing and in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  A 
Veteran must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination. 38 C.F.R. § 20.302(a).  In her April 2004 
statement (the only timely one), the Veteran failed to 
express dissatisfaction or disagreement with the October 2003 
rating decision.  Rather she merely indicates she is 
following up on her claim for Sjögren's Syndrome and requests 
the she be examined as her condition has gotten worse.  Thus, 
the Veteran's April 2004 statement is clearly not a Notice of 
Disagreement, but is a claim for an increased disability 
rating.

In the May 2005 rating decision, the RO granted a 10 percent 
disability rating for the Veteran's joint arthralgias caused 
by her service-connected Sjögren's Syndrome under Diagnostic 
Code 7912-5025.  The Board notes that there is not a 
diagnostic code specifically for Sjögren's Syndrome.  When an 
unlisted condition is encountered, it is permissible to rate 
the condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 7912 evaluates pluriglandular syndrome.  
Since Sjögren's Syndrome is an autoimmune disease that 
affects multiple glands, most commonly the salivary and tear 
glands, it is appropriate to evaluate the Veteran's Sjögren's 
Syndrome under this Diagnostic Code.  Diagnostic Code 7912 
directs the rater to evaluate pluriglandular syndrome 
according to its major manifestations.  

The RO evaluated the Veteran's separate manifestation of 
joint arthralgias as analogous to Diagnostic Code 5025, which 
evaluates fibromyalgia, because the Veteran's complaints of 
fatigue, stiffness and joint arthralgias are most consistent 
with the rating criteria set forth in this Diagnostic Code.  
A rating of 10 percent is assignable under Diagnostic Code 
5025 when there is widespread musculoskeletal pain and tender 
points (with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel syndrome, depression, anxiety, or Reynaud's like 
symptoms) that requires continuous medication for control.  

A review of the medical evidence prior to April 26, 2004, 
reveals that the Veteran has been on continuous medication 
for control of her joint arthralgias since her separation 
from service on October 9, 2003.  An August 4, 2003 follow-up 
note indicates the Veteran was on multiple medications for 
her Sjögren's Syndrome including Celebrex, Plaquenil, Minucin 
and Tylenol.  In addition, the Veteran underwent a 
predischarge VA examination on August 21, 2003, at which she 
reported that she was taking Hydroxy Chloroquine (i.e., 
Plaquenil).  Furthermore, post-service VA treatment records 
show that the Veteran has continued on medications for her 
Sjögren's Syndrome since her separation from service, 
including Plaquenil and nonsteroidal anti-inflammatories.

Thus, the Board finds that, pursuant to 38 C.F.R. 
§ 3.400(o)(2), it was ascertainable that the Veteran's 
Sjögren's Syndrome was productive of the criteria for a 10 
percent disability rating under Diagnostic Code 5025, and an 
effective date of October 10, 2003, is warranted.  An earlier 
date is cannot be assigned, however, because the Veteran was 
not discharged from active duty until October 9, 2003.  The 
Veteran's claim is, therefore, granted.

In this decision, the Board grants an earlier effective date 
for the 10 percent award for Sjögren's Syndrome manifested by 
joint arthralgias, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duty 
to notify and assist is necessary.




ORDER

An effective date of October 10, 2003, for the award of 10 
percent for service-connected Sjögren's Syndrome manifested 
by joint arthralgias is granted.


REMAND

The Board finds that remand is necessary of the issues 
relating to increased disability ratings for the separate 
manifestations of the Veteran's service-connected Sjögren's 
Syndrome and an earlier effective date for the award of 10 
percent for the eye manifestations of her service-connected 
Sjögren's Syndrome.  

Initially the Board notes that Sjögren's Syndrome is an 
autoimmune disorder.  It typically affects the glands that 
produce tears and saliva causing dryness of the eyes and 
mouth.  It may also cause skin, nose and vaginal dryness, and 
may affect other organs of the body including the kidneys, 
blood vessels, lungs, liver, pancreas and brain.  See 
National Institute of Neurological Disorders and Stroke, 
NINDS Sjögren's Syndrome Information Page, 
http://www.ninds.nih.gov/disorders/
sjogrens/sjogrens.htm.  

As previously mentioned, the Veteran's service-connected 
Sjögren's Syndrome has been evaluated under Diagnostic Code 
7912, which evaluates pluriglandular syndrome and provides 
for separate evaluations of its major manifestations.  Thus, 
in evaluating the Veteran's service-connected Sjögren's 
Syndrome, it is necessary to identify each major 
manifestation and to evaluate each one separately under the 
appropriate Diagnostic Code.  Unfortunately it does not 
appear that this has been accomplished and, therefore, 
further development must be undertaken.

The evidence of record indicates that the Veteran has 
complained of such symptoms as dry eyes with sensitivity to 
light and redness, dry mouth, joint and muscle pain, constant 
fatigue, stiffness and swelling of the joints.  She has also 
referred having a "fever of 102 F" on the left side of her 
face, really bad acne, and a rash on her legs and thighs.  
She has also reported having gastrointestinal upset secondary 
to her medications.  Finally, she has expressed concern about 
her dental health as she was advised by her military doctor 
that she should see a dentist every six months because her 
dry mouth could lead to increased cavities, but no 
examination has been provided.  Despite these numerous 
reports, the Veteran's Sjögren's Syndrome has only been 
evaluated based on her joint pain and eye manifestations.

The medical evidence of record contains VA treatment records 
from March 2004 to March 2006, but only notes from the 
Rheumatology Clinic and Ophthalmology Surgery Clinic.   These 
treatment notes, however, indicate that there may be other VA 
treatment records not of record that could possibly relate to 
other manifestations of the Veteran's Sjögren's Syndrome, not 
just her joint arthralgias and eye problems.  For example, a 
July 2005 Rheumatology Clinic note indicates the presence of 
a rash and that the Veteran was referred for a dermatology 
consult, but no record of this is in the claims file.  In 
addition, an October 2005 Rheumatology Clinic note indicates 
the Veteran was referred to her primary care physician (PCP) 
for evaluation of back pain thought to be related to kidney 
stones, but no PCP notes are in the claims file.  Since 
Sjögren's Syndrome may affect both the skin and kidneys, 
these treatment records may be relevant in identifying and 
evaluating all manifestations of the Veteran's Sjögren's 
Syndrome.  Thus, on remand, the Veteran's full VA treatment 
records should be obtained and associated with the claims 
file.

Furthermore, since it appears that there are manifestations 
of the Veteran's Sjögren's Syndrome that have not been 
evaluated,  the Board finds that the Veteran should be 
provided with a VA examination to identify all manifestations 
of her Sjögren's Syndrome and that provides the appropriate 
information necessary to properly evaluate each manifestation 
under the appropriate diagnostic criteria.

Finally, the Board notes that, during the Veteran's appeal, 
the Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which affects VA's duty to notify in increased rating claims 
such as this one.  Thus, on remand, the Veteran should be 
provided with notice that complies with the additional notice 
obligations as set for in that decision.

As for the Veteran's claim for an earlier effective date for 
the award of 10 percent for her eye manifestations, the Board 
finds that it is inextricably intertwined with the claim for 
an increased disability rating in excess of 10 percent, and 
that the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  
Therefore, the issue of an earlier effective date for the 
award of 10 percent for her eye manifestations will be 
remanded for consideration following the development of the 
increased disability rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
appropriate notice pursuant to the directives 
set forth in Vazquez-Flores, which:

(a) informs her about the information and 
evidence not of record that is necessary to 
substantiate her claim;

(b) informs her about the information and 
evidence that VA will seek to provide;

(c) informs her about the information and 
evidence she is expected to provide;

(d) advises her of the criteria for 
establishing a disability rating for her 
service-connected Sjögren's Syndrome and 
effective date of any award;

(e) notifies her that, to substantiate her 
claim, she must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of her service-connected Sjögren's 
Syndrome and the effect that worsening has on 
her employment and daily life;

(f) provides her with the appropriate 
Diagnostic Codes for rating Sjögren's 
Syndrome;

(g) and notifies her that, should an increase 
in disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide for 
a range in severity of a particular 
disability from noncompensable to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their impact 
upon employment and daily life. 

2.  The RO/AMC shall obtain and associate 
with the claims file the Veteran's full 
outpatient treatment record from the VA 
Medical Center in Tampa, Florida, from March 
2003 to the present.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

3.  The RO/AMC shall then schedule the 
Veteran for appropriate VA examination(s) in 
order to determine the precise nature and 
severity of her service-connected Sjögren's 
Syndrome.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.

All necessary tests and studies should be 
conducted in order to ascertain all 
manifestations of the Veteran's service-
connected Sjögren's Syndrome and the current 
severity of each major manifestation.  The 
examiner should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work, 
social and recreational activities.  For any 
musculoskeletal manifestations, the examiner 
should determine the limitation of motion of 
any affected joints and discuss whether there 
is pain on movement, swelling, tenderness, 
deformity or atrophy of disuse.  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required. If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims. If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


